Citation Nr: 1809812	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for left ankle arthritis secondary to service-connected right knee degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Las Vegas, which, inter alia, denied service connection for a left ankle disability.

In March 2016, the Board remanded the claim for further development.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's left ankle arthritis is caused by his service-connected right knee DJD.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left ankle arthritis as secondary to service-connected right knee DJD has been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is also warranted for disability proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).  Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a) in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran contends that his left ankle arthritis is due to his service-connected right knee DJD.  Specifically, he contends that his altered gait due to his right knee pain caused the left ankle arthritis.

In March 2012, the Veteran's primary care VA doctor, G.T.G., assessed "chronic left ankle pain."  In addition, March 2012 left ankle x-ray revealed arthritis.

In October 2012, Dr. G.T.G. provided a letter stating that he first saw the Veteran for complaints of left hip and ankle pain, and that x-rays revealed arthritis in the ankle but not the hip.  He opined that the Veteran's current condition was at least likely as not secondary to his service connected condition.  He noted that the Veteran had right knee surgery in 1982, and that during his recovery the Veteran "could have compromised his gait to allow for walking on crutches, cast, canes, or even rehabilitation."  The Veteran also reported that he limped or hopped whenever he experienced pain in his right knee.  Dr. G.T.G. explained that with time, "this type of unbalanced gait could cause pain in the hip, knee or ankle of the unhurt leg."  He stated that "overuse injuries occur[red] when too much stress [was] placed on the joint or other tissues, often by 'overdoing' an activity or repeating the same activity over and over."  He noted that the Veteran had an extensive amount of arthritis in his ankle, and explained that "arthritis involved the breakdown of cartilage," without which "the bones rub together, causing pain, swelling (inflammation), and stiffness."  He stated that while the inflammation usually went away after the cause was treated, sometimes it did not, which resulted in chronic arthritis.

A February 2013 VA examination report reflects left ankle arthritis and left ankle pain since 2005.  The VA examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service connected condition because "risk factors causing secondary contralateral joint conditions [had] to be significant and severe."  The examiner noted that things such as "altered gait" have to be considered, but that in this case the Veteran had a normal gait during the examination.  The examiner found that the Veteran had bilateral moderate pes planus, a history of previously diagnosed obesity, and advancing age.  He noted that x-rays "would be consistent with the above risk factors," which were "the major cause of the Veteran's present left ankle condition, although there may be other underlying but not as yet diagnosed conditions."

An April 2016 VA examination report reflects osteoarthritis of the left ankle.  The examiner stated that there was no imaging for the left ankle and that the Veteran denied any current diagnosis or treatment plans for his ankle.  However, the examiner then noted that there was a primary care note from Dr. G.T.G. dated from March 2012, which stated "chronic left ankle pain" and that x-rays were performed.  After an in-person examination of the Veteran, the VA examiner opined that the left ankle arthritis was less likely than not incurred in or caused by the claimed in-service injury because there was no evidence of an ankle injury in service.  He also opined that left ankle arthritis was less likely than not proximately due to or the result of the Veteran's service connected condition because "there was no plausible mechanism to explain how a right knee condition would cause or aggravate a left ankle condition."  Additionally, the VA examiner found that there was no evidence to support aggravation beyond the natural progression of the left ankle.

Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left ankle arthritis is caused by his service-connected right knee DJD.

The VA examiners provided negative nexus opinions.  Specifically, the February 2013 VA examiner opined that bilateral moderate pes planus, a history of previously diagnosed obesity, and advancing age were the major cause of the Veteran's present left ankle disability.  Further, the April 2016 VA examiner opined that the left ankle disability was not secondary to the service-connected right knee disability because "there was no plausible mechanism to explain how a right knee condition would cause or aggravate a left ankle condition."  Nevertheless, Dr. G.T.G. noted the Veteran's in-service right knee surgery, and explained that the Veteran "could have compromised his gait to allow for walking on crutches, cast, canes, or even rehabilitation," and that "this type of unbalanced gait could cause pain in the hip, knee or ankle of the unhurt leg."  The Board notes that the February 2013 and April 2016 VA examiners did not address Dr. G.T.G.'s opinion in their rationale.  The Board finds that Dr. G.T.G.'s October 2012 opinion is entitled to at least as much probative weight as the VA examiners' opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The evidence is thus at least evenly balanced as to whether the Veteran's currently diagnosed left ankle arthritis is caused by his service-connected right knee DJD.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left ankle arthritis on a secondary basis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for left ankle arthritis secondary to service-connected right knee DJD is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


